DETAILED ACTION
Claims 1-23 are presented for examination.
Claims 23 is newly presented.
Claims 1, 7, and 13 have been amended.
This office action is in response to the amendment submitted on 04-JAN-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 103
On pgs. 9-13 of the Applicant Arguments/Remarks dated 01/04/2021 (hereinafter ‘Remarks’), Applicant argues the rejection under 35 U.S.C. §103, based on the combination of US Patent 8,027,827 (“Bitar”) and US Patent 8,200,888 ("Simonson").
On pg. 10 of the Remarks, Applicant provides a summary of Bitar and Simonson. Applicant asserts the combination of Bitar and Simonson does not teach the limitations of the independent claims, with emphasis added on the newly amended portions. Continuing on pg. 11, Applicant argues Bitar does not teach the amended limitation. Examiner agrees and find the argument persuasive. Further, Applicant argues Simonson does not teach the newly amended limitation. Examiner respectfully disagrees regarding the portion of the newly presented, a controller of the storage disk via a storage network. Examiner cites Col 4 lines 65-67 – Col 5 lines 1-2 of Simonson a controller of the storage disk via a storage network. [See below in claim 1 for details].
However, Examiner finds Bitar in view of Simonson does not teach the newly amended claim 1 in its entirety. On pg. 12 of the Remarks, Applicant notes independent claims 7 and 13 have been amended similarly. Therefore, Examiner finds Bitar in view of Simonson does not teach the newly amended claim 1, 7, and 13 in their entirety.
Applicant’s arguments respect to the rejection under 35 U.S.C. 103 as being unpatentable over Bitar in view of Simonson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of
Bitar in view of Simonson further in view of
Wang et al., “InterSense: Interconnect Performance Emulator for Future Scale-out Distributed Memory Applications” [Published online 19 Nov 2015] (hereinafter ‘Wang’) further in view of
Gallant et al., U.S. Patent Application Publication 20130117286 A1 (hereinafter ‘Gallant’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bitar et al., United States Patent 8,027,827 B2 (hereinafter ‘Bitar’) in view of
Simonson, United States Patent 8,200,888 B2 further in view of
Wang et al., “InterSense: Interconnect Performance Emulator for Future Scale-out Distributed Memory Applications” [Published online 19 Nov 2015] (hereinafter ‘Wang’) further in view of
Gallant et al., U.S. Patent Application Publication 20130117286 A1 (hereinafter ‘Gallant’).

Regarding Claim 1: A method for simulating a slow storage disk, comprising:
Bitar teaches 
    PNG
    media_image1.png
    702
    584
    media_image1.png
    Greyscale
intercepting an input/output (I/O) command to a simulated volume; and (Fig. 2-elements 210/220 Bitar teaches creating a volume managed by a storage controller, where the volume acts as a simulated storage disk and commands are intercepted when accessing the volume, i.e. input/output “CREATE SIMULATED VOLUME IN STORAGE CONTROLLER-210” and “ INTERCEPT A COMMAND TO ACCESS SIMULATED VOLUME-220”)
Bitar teaches simulating the slow storage disk with the simulated volume by injecting a delay (Col 8 lines 8-10 Bitar teaches to inject delay during the simulation “…The simulation module 150 may be associated with a latency injector 161, which may inject latency or delays into simulated operations of simulated Volumes…”)
Bitar teaches to a dispatch of the intercepted I/O command by delaying the dispatch of the intercepted I/O command to the simulated volume (Col 10 lines 26-30 Bitar teaches to simulate the execution of a command by injecting latency to delay the command “…In some embodiments, the method may include, for example, simulating execution of the command (block 240). This may optionally include, for example, injecting latency, injecting errors, taking into account bandwidth limits, taking into account operations limit, or the like…”)
Bitar teaches by a desired duration of delay indicated by a predetermined delay injection policy. (Col 8 lines 21-25 Bitar teaches setting the latency, i.e. delay, based on the operation being modeled, i.e. desired duration “…In other embodiments, latency may be modeled in accordance with a detailed model or algorithm, for example, taking into account delays that are dependent on particular write locations, seek time, transfer time, modeling the position of the disk head and/or the disk rotation speed, or the like…”)

Bitar teaches the use of a storage controller with a simulated volume for emulation of the delay (Col 2 lines 9-12) “storage controller includes a performance calculator to measure an effect of the simulated access to the one or more simulated Volumes on one or more system performance parameters.”
However, Bitar does not appear to explicitly disclose
storage disk
a controller of the storage disk via a storage network.

However, Simonson teaches storage disk (Abstract Simonson teaches delaying I/O request for a solid state drive, i.e. storage disk “…Methods and apparatuses for delaying execution of input/output (I/O) requests for solid state drives are contemplated…”)
Simonson teaches a controller of the storage disk via a storage network (Col 4 lines 65-67 – Col 5 lines 1-2 Simonson teaches a system controlling to delay to the SSD, i.e. storage disk and may contain additional storage, such as a USB drive, a flash card, or another type of SSD, i.e. storage network “…To illustrate in more detail how a system or an apparatus, such as system 100, may delay execution of I/O requests for SSDs, we turn now to FIG. 2. FIG. 2 shows an apparatus 210 for processing requests of an SSD. Apparatus 210 may comprise, e.g., a USB drive, a flash card, or another type of SSD…”)
Bitar and Simonson are analogous art because they are from the same field of endeavor, storage system management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulating the slow storage disk by injecting a delay as disclosed by Bitar by storage disk and a controller of the storage disk via a storage network as disclosed by Simonson.
One of ordinary skill in the art would have been motivated to make this modification in order to incorporate backwards compatibility with solid state drives and traditional hard drives by injecting delay times as discussed by Simonson in Col 1 lines 30-40 “…Platforms coupled with hard disk drives use a variety of different schemes to access data stored on the drives. Accessing data stored on a hard disk drive may comprise reading data from the drive or writing data to the drive. One scheme comprises accessing the data by using references to cylinders, heads, and sectors (CHS). Another scheme comprises access ing the data using logical block addresses (LBAS). For the purpose of backwards compatibility, SSDs often access data in the same manner as traditional hard disk drives. For example, a platform may access data for a SSD using logical block addressing…”

Bitar and Simonson does not appear to explicitly disclose
wherein the delay is injected within a software stack at a driver layer 

However, Wang teaches wherein the delay is injected within a software stack at a driver layer (Pg. 123 Section Latency Control right col ¶3 Wang teaches introducing extra idle time, i.e. injecting delay “…Our approach for emulating the interconnect latency is to generate an additional delay by spinning, i.e., by introducing an extra idle time for desired latency… the computation cycles spent on spin is acceptable because the desirable emulation targets of the interconnect latency emulation are at nanosecond or microsecond level (depending on the interconnect)…”
Continuing on pg. 123 right col ¶4 Wang teaches the delay is in the software stack and uses a driver library layer for selecting the driver layer “…Similar to the bandwidth control implementation, multiple layers in the software stack can be used for impacting the interconnect latency. Figure 3 summarizes advantages and disadvantages of each layer. For latency control of InniBand, because of the spin implementation simplicity, we choose the driver library layer…”)
Bitar, Simonson, and Wang are analogous art because they are from the same field of endeavor, storage system management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulating the slow storage disk by injecting a delay as disclosed by Bitar and Simonson by wherein the delay is injected within a software stack at a driver layer as disclosed by Wang.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the control of the bandwidth and latency in the emulation as discussed by Wang on pg. 122 right col ¶3 “…To enable the analysis of an application dependency on performance characteristics of the underlying interconnect, we aim to offer an emulation framework, called InterSense, with two performance knobs for changing the interconnect perceived bandwidth and latency. In the paper, we discuss challenges for implementing the low-overhead emulation for high-speed interconnects and for decoupling latency and bandwidth emulations. We evaluate the emulator accuracy with popular OSU MPI benchmark…”

Bitar, Simonson, and Wang does not appear to explicitly disclose
that forwards a package encapsulating the I/O command to 

However, Gallant teaches that forwards a package encapsulating the I/O command to ([0096] Gallant teaches package encapsulating of the command packet “…Target Driver Filter. The operation of the target driver filter 160 is described with respect to the processing of a type of block command packet, known as an iSCSI encapsulation packet 180 (sometimes referred to as " command packet") that includes a SCSI command, to generate an IOB 182. To elaborate, the command packet 180 is a packet that encapsulates a SCSI block command and other information, is received at one of the Ethernet cards 44A-44D, and processed by the Ethernet hardware driver 108, TCP/IP protocol processor 110, and iSCSI protocol processor 140 prior to being provided to the target driver filter 160…”)
Bitar, Simonson, Wang, and Gallant are analogous art because they are from the same field of endeavor, storage system management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulating the slow storage disk by injecting a delay as disclosed by Bitar and Simonson by that forwards a package encapsulating the I/O command to as disclosed by Wang.
One of ordinary skill in the art would have been motivated to make this modification in order to allow different volumes to be able to understand the commands as discussed in the abstract of Gallant “…The invention is directed to a primary data storage system for use in a computer network in which a network allows user computers to transfer data to/from the primary data storage system. In one embodiment, the primary data storage system allows an administrator of the computer network to define two or more volumes on the primary data storage system and define quality of service goals for each volume…”

Regarding Claim 2: Bitar, Simonson, Wang, and Gallant teach The method according to Claim 1, wherein the predetermined delay injection policy indicates at least one of the following:
Simonson teaches storage disks for which the predetermined delay injection policy is to be used and (Abstract of Simonson teaches calculating the delay based on the type of drive, i.e. storage disk for which … is to be used “…Calculating the amounts of time and delaying the responses by the amounts of time may allow the Solid State drives to emulate the responses of various types of hard disk drives…”)
Bitar teaches a type of I/O commands for which the predetermined delay injection policy is to be used. (Col 5 lines 48-53 Bitar teaches commands are modified with latency injection, i.e. delay “…the commands that are used to set-up (e.g., to create and remove) Volumes, as well as the commands indicating operations issued to Volumes, are augmented or modified in order to support or to specify a simulated Volume, optionally utilizing latency injection and error injection…”)

Regarding Claim 3: Bitar, Simonson, Wang, and Gallant teach The method according to Claim 2, wherein if the predetermined delay injection policy indicates the storage disks for which the predetermined delay injection policy is to be used, the injecting the delay to the dispatch of the intercepted I/O command comprises: 
Simonson teaches identifying the storage disk to which the intercepted I/O command is to be dispatched; (Col 6 lines 34-43 Simonson teaches determining the different in delay of the hard drive, i.e. storage disk and the apparatus allowing for emulation by adjusting the delay, i.e. dispatch of the command “…To address the differences of delay in operation of hard disk drives versus apparatus 210, apparatus 210 may also comprise a calculation module 234 and a delay module 236. Calculation module 234 and delay module 236 may allow apparatus 210 to emulate the response of a hard disk drive. For example, calculation module 234 and delay module 236 may allow apparatus 210 to respond similar to a hard disk drive instead of a faster SSD drive, allowing the time-sensitive applications of computing system 205 to execute properly…”)
Simonson teaches determining whether the storage disk to which the intercepted I/O command is to be dispatched matches one of the storage disks indicated by the predetermined delay injection policy; and (Col 6 lines 44-54 Simonson teaches to retrieve coded instructions to calculate the delay, i.e. storage disk which matches the predetermined delay injection policy “…To emulate the delays associated with seek times of a hard disk drive, processor 240 may retrieve coded instructions from calculation module 234 and place the instructions in memory 250 for processing. The coded instructions from calculation module 234 may allow processor 240 to calculate a synthetic delay based on characteristics of the requests for accesses to data of solid state memory 260. The characteristics may comprise a variety of factors, which may include a comparison of the types of the requests, the amount of transfer of data to be transferred for each request, and the physical locations of the data to be accessed by the requests…”)
Simonson teaches in response to the storage disk to which the intercepted I/O command is to be dispatched matching one of the storage disks indicated by the predetermined delay injection policy, injecting the delay to the dispatch of the intercepted I/O command. (Col 6 lines 60-67 – Col 7 lines 1-3 Simonson teaches determining the delay to emulate the storage disk “…Calculation module 234 may allow processor 240 to examine the characteristics of the requests from computing system 205 and determine a delay corresponding to differences of the characteristics. For example, calculation module 234 may allow processor 240 determine an amount of time for a synthetic delay, which may be in addition to latency of storage/retrieval module 232. The amount of time may correspond to the period that elapses between computing system 205 issuing a read/write request to apparatus 210 and the time that apparatus 210 responds, so that apparatus 210 may simulate or emulate the seek time of a hard disk drive…”)

Regarding Claim 4: Bitar, Simonson, Wang, and Gallant teach The method according to Claim 2, wherein if the predetermined delay injection policy indicates the type of I/O commands for which the predetermined delay injection policy is to be used, the injecting the delay to the dispatch of the intercepted I/O command comprises: 
Bitar teaches identifying a type of the intercepted I/O command; (Col 7 lines 58-62 Bitar teaches determines the second command is intercepted “…the command interceptor module 141 determines that the second command is intended to be executed by a simulated volume, and thus the command interceptor module 141 routes the second command for simulation by the simulation module 150…”)
Bitar teaches determining whether the identified type matches the type of I/O commands indicated by the predetermined delay injection policy; and (Col 7 lines 63-67 – Col 8 lines 1-7 Bitar teaches to determine the match with various different types, like read, write, control, etc. “…The simulation module 150 implements, for simulated volumes, an interface of a real Volume (e.g., read, write, control, or the like), and optionally includes Sub-modules to simulate 65 particular types of commands or operations. For example, the simulation module 150 may include a write simulator 151 to simulate write operations to simulated Volume(s); a read simulator 152 to simulate read operations to simulated volume(s); a control simulator 153 to simulate control operations to simulated Volume(s); a query simulator 154 to simulate query operations to simulated Volume(s); an interrupts simulator 155 to simulate interrupts operations to simulated volume(s); or the like…”)
Bitar teaches in response to the identified type matching the type of I/O commands indicated by the predetermined delay injection policy, injecting the delay to the dispatch of the intercepted I/O command. (Col 8 lines 60-66 Bitar teaches the characteristics of the predetermined delay injection policy is determined based on characteristics “…In some embodiments, the latency characteristics 163, the error characteristics 165, the bandwidth characteristics 168, and/or the operations limit characteristics 170 may be automatically determined by the storage controller 130 and/or by the simulated Volume configurator 122, for example, based on properties of a real volume being simulated by the simulated Volume…”)

Regarding Claim 5: Bitar, Simonson, Wang, and Gallant teach The method according to Claim 2, wherein the predetermined delay injection policy further indicates: 
Bitar teaches injecting delays to dispatches of a predetermined number of I/O commands; and (Col 1 lines 44-48 Bitar teaches simulation of commands transferred to the simulation module, i.e. predetermined number of commands “…In some embodiments, the storage controller includes an interceptor module to intercept a command to access a Volume, and if the command is to access the one or more simulated Volumes, to transfer the command to the simulation module…”)
Bitar teaches a frequency at which the delays are to be injected to the dispatches of the predetermined number of I/O commands. (Col 8 lines 18-21 Bitar teaches the latency, i.e. delay to be statistically distributed, i.e. frequency “…In some embodiments, the latency may be substantially statistically distributed, for example, to simulate an average response time or to simulate an average latency value…”)

Regarding Claim 6: Bitar, Simonson, Wang, and Gallant teach The method according to Claim 5, wherein the injecting the delay to the dispatch of the intercepted 1/O command comprises: 
Bitar teaches determining whether to inject the delay to the dispatch of the intercepted I/O command by using a random algorithm. (Col 8 lines 10-15 Bitar teaches the use of a PRNG, i.e. random algorithm for determining latency “…The latency injector 161 may operate based on user-configurable latency characteristics 163 configured by the administrator using the simulated Volume configurator 122; and/or based on random or pseudo-random latency generated by the latency injector utilizing a Pseudo-Random Number Generator (PRNG) 162…”)

Regarding Claim 7 (substantially similar to Claim 1): A system, comprising: 
Bitar teaches a data storage system and computer-executable program logic encoded in memory of one or more computers enabled to simulate a slow storage disk … wherein the computer-executable program logic is configured for the execution of: (Col 10 lines 42-50 Bitar teaches the general purpose computer for executing the simulation “…Furthermore, some embodiments of the invention may take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system. For example, a computer usable or computer-readable medium may be or may include any apparatus that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device…”
The phrase “to simulate a slow storage disk” is interpreted as intended us and therefore given not patentable weight.)
Bitar teaches intercepting an input/output (I/O) command to a simulated volume; and (Fig. 2-elements 210/220 [shown in Claim 1] Bitar teaches creating a volume managed by a storage controller, where the volume acts as a simulated storage disk and commands are intercepted when accessing the volume, i.e. input/output “CREATE SIMULATED VOLUME IN STORAGE CONTROLLER-210” and “ INTERCEPT A COMMAND TO ACCESS SIMULATED VOLUME-220”)
Bitar teaches simulating the slow storage disk with the simulated volume by injecting a delay (Col 8 lines 8-10 Bitar teaches to inject delay during the simulation “…The simulation module 150 may be associated with a latency injector 161, which may inject latency or delays into simulated operations of simulated Volumes…”)
Bitar teaches to a dispatch of the intercepted I/O command by delaying the dispatch of the intercepted I/O command to the simulated volume (Col 10 lines 26-30 Bitar teaches to simulate the execution of a command by injecting latency to delay the command “…In some embodiments, the method may include, for example, simulating execution of the command (block 240). This may optionally include, for example, injecting latency, injecting errors, taking into account bandwidth limits, taking into account operations limit, or the like…”)
Bitar teaches by a desired duration of delay indicated by a predetermined delay injection policy. (Col 8 lines 21-25 Bitar teaches setting the latency, i.e. delay, based on the operation being modeled, i.e. desired duration “…In other embodiments, latency may be modeled in accordance with a detailed model or algorithm, for example, taking into account delays that are dependent on particular write locations, seek time, transfer time, modeling the position of the disk head and/or the disk rotation speed, or the like…”)
Bitar teaches the use of a storage controller with a simulated volume for emulation of the delay (Col 2 lines 9-12) “storage controller includes a performance calculator to measure an effect of the simulated access to the one or more simulated Volumes on one or more system performance parameters.”
However, Bitar does not appear to explicitly disclose
storage disk
a controller of the storage disk via a storage network.

However, Simonson teaches storage disk (Abstract Simonson teaches delaying I/O request for a solid state drive, i.e. storage disk “…Methods and apparatuses for delaying execution of input/output (I/O) requests for solid state drives are contemplated…”)
Simonson teaches a controller of the storage disk via a storage network (Col 4 lines 65-67 – Col 5 lines 1-2 Simonson teaches a system controlling to delay to the SSD, i.e. storage disk and may contain additional storage, such as a USB drive, a flash card, or another type of SSD, i.e. storage network “…To illustrate in more detail how a system or an apparatus, such as system 100, may delay execution of I/O requests for SSDs, we turn now to FIG. 2. FIG. 2 shows an apparatus 210 for processing requests of an SSD. Apparatus 210 may comprise, e.g., a USB drive, a flash card, or another type of SSD…”)
Bitar and Simonson are analogous art because they are from the same field of endeavor, storage system management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulating the slow storage disk by injecting a delay as disclosed by Bitar by storage disk and a controller of the storage disk via a storage network as disclosed by Simonson.
One of ordinary skill in the art would have been motivated to make this modification in order to incorporate backwards compatibility with solid state drives and traditional hard drives by injecting delay times as discussed by Simonson in Col 1 lines 30-40 “…Platforms coupled with hard disk drives use a variety of different schemes to access data stored on the drives. Accessing data stored on a hard disk drive may comprise reading data from the drive or writing data to the drive. One scheme comprises accessing the data by using references to cylinders, heads, and sectors (CHS). Another scheme comprises access ing the data using logical block addresses (LBAS). For the purpose of backwards compatibility, SSDs often access data in the same manner as traditional hard disk drives. For example, a platform may access data for a SSD using logical block addressing…”

Bitar and Simonson does not appear to explicitly disclose
wherein the delay is injected within a software stack at a driver layer 

However, Wang teaches wherein the delay is injected within a software stack at a driver layer (Pg. 123 Section Latency Control right col ¶3 Wang teaches introducing extra idle time, i.e. injecting delay “…Our approach for emulating the interconnect latency is to generate an additional delay by spinning, i.e., by introducing an extra idle time for desired latency… the computation cycles spent on spin is acceptable because the desirable emulation targets of the interconnect latency emulation are at nanosecond or microsecond level (depending on the interconnect)…”
Continuing on pg. 123 right col ¶4 Wang teaches the delay is in the software stack and uses a driver library layer for selecting the driver layer “…Similar to the bandwidth control implementation, multiple layers in the software stack can be used for impacting the interconnect latency. Figure 3 summarizes advantages and disadvantages of each layer. For latency control of InniBand, because of the spin implementation simplicity, we choose the driver library layer…”)
Bitar, Simonson, and Wang are analogous art because they are from the same field of endeavor, storage system management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulating the slow storage disk by injecting a delay as disclosed by Bitar and Simonson by wherein the delay is injected within a software stack at a driver layer as disclosed by Wang.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the control of the bandwidth and latency in the emulation as discussed by Wang on pg. 122 right col ¶3 “…To enable the analysis of an application dependency on performance characteristics of the underlying interconnect, we aim to offer an emulation framework, called InterSense, with two performance knobs for changing the interconnect perceived bandwidth and latency. In the paper, we discuss challenges for implementing the low-overhead emulation for high-speed interconnects and for decoupling latency and bandwidth emulations. We evaluate the emulator accuracy with popular OSU MPI benchmark…”

Bitar, Simonson, and Wang does not appear to explicitly disclose
that forwards a package encapsulating the I/O command to 

However, Gallant teaches that forwards a package encapsulating the I/O command to ([0096] Gallant teaches package encapsulating of the command packet “…Target Driver Filter. The operation of the target driver filter 160 is described with respect to the processing of a type of block command packet, known as an iSCSI encapsulation packet 180 (sometimes referred to as " command packet") that includes a SCSI command, to generate an IOB 182. To elaborate, the command packet 180 is a packet that encapsulates a SCSI block command and other information, is received at one of the Ethernet cards 44A-44D, and processed by the Ethernet hardware driver 108, TCP/IP protocol processor 110, and iSCSI protocol processor 140 prior to being provided to the target driver filter 160…”)
Bitar, Simonson, Wang, and Gallant are analogous art because they are from the same field of endeavor, storage system management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulating the slow storage disk by injecting a delay as disclosed by Bitar and Simonson by that forwards a package encapsulating the I/O command to as disclosed by Wang.
One of ordinary skill in the art would have been motivated to make this modification in order to allow different volumes to be able to understand the commands as discussed in the abstract of Gallant “…The invention is directed to a primary data storage system for use in a computer network in which a network allows user computers to transfer data to/from the primary data storage system. In one embodiment, the primary data storage system allows an administrator of the computer network to define two or more volumes on the primary data storage system and define quality of service goals for each volume…”

Regarding Claim 8 (substantially similar to Claim 2): Bitar, Simonson, Wang, and Gallant teach The system of Claim 7, wherein the predetermined delay injection policy indicates at least one of the following: 
Simonson teaches storage disks for which the predetermined delay injection policy is to be used and (Abstract of Simonson teaches calculating the delay based on the type of drive, i.e. storage disk for which … is to be used “…Calculating the amounts of time and delaying the responses by the amounts of time may allow the Solid State drives to emulate the responses of various types of hard disk drives…”)
Bitar teaches a type of I/O commands for which the predetermined delay injection policy is to be used. (Col 5 lines 48-53 Bitar teaches commands are modified with latency injection, i.e. delay “…the commands that are used to set-up (e.g., to create and remove) Volumes, as well as the commands indicating operations issued to Volumes, are augmented or modified in order to support or to specify a simulated Volume, optionally utilizing latency injection and error injection…”)

Regarding Claim 9 (substantially similar to Claim 3): Bitar, Simonson, Wang, and Gallant teach The system of Claim 8, wherein if the predetermined delay 
Simonson teaches identifying the storage disk to which the intercepted I/O command is to be dispatched; (Col 6 lines 34-43 Simonson teaches determining the different in delay of the hard drive, i.e. storage disk and the apparatus allowing for emulation by adjusting the delay, i.e. dispatch of the command “…To address the differences of delay in operation of hard disk drives versus apparatus 210, apparatus 210 may also comprise a calculation module 234 and a delay module 236. Calculation module 234 and delay module 236 may allow apparatus 210 to emulate the response of a hard disk drive. For example, calculation module 234 and delay module 236 may allow apparatus 210 to respond similar to a hard disk drive instead of a faster SSD drive, allowing the time-sensitive applications of computing system 205 to execute properly…”)
Simonson teaches determining whether the storage disk to which the intercepted I/O command is to be dispatched matches one of the storage disks indicated by the predetermined delay injection policy; and (Col 6 lines 44-54 Simonson teaches to retrieve coded instructions to calculate the delay, i.e. storage disk which matches the predetermined delay injection policy “…To emulate the delays associated with seek times of a hard disk drive, processor 240 may retrieve coded instructions from calculation module 234 and place the instructions in memory 250 for processing. The coded instructions from calculation module 234 may allow processor 240 to calculate a synthetic delay based on characteristics of the requests for accesses to data of solid state memory 260. The characteristics may comprise a variety of factors, which may include a comparison of the types of the requests, the amount of transfer of data to be transferred for each request, and the physical locations of the data to be accessed by the requests…”)
Simonson teaches in response to the storage disk to which the intercepted I/O command is to be dispatched matching one of the storage disks indicated by the predetermined delay injection policy, injecting the delay to the dispatch of the intercepted I/O command. (Col 6 lines 60-67 – Col 7 lines 1-3 Simonson teaches determining the delay to emulate the storage disk “…Calculation module 234 may allow processor 240 to examine the characteristics of the requests from computing system 205 and determine a delay corresponding to differences of the characteristics. For example, calculation module 234 may allow processor 240 determine an amount of time for a synthetic delay, which may be in addition to latency of storage/retrieval module 232. The amount of time may correspond to the period that elapses between computing system 205 issuing a read/write request to apparatus 210 and the time that apparatus 210 responds, so that apparatus 210 may simulate or emulate the seek time of a hard disk drive…”)

Regarding Claim 10 (substantially similar to Claim 4): Bitar, Simonson, Wang, and Gallant teach The system of Claim 8, wherein if the predetermined delay injection policy indicates the type of I/O commands for which the predetermined delay 
Bitar teaches identifying a type of the intercepted I/O command; (Col 7 lines 58-62 Bitar teaches determines the second command is intercepted “…the command interceptor module 141 determines that the second command is intended to be executed by a simulated volume, and thus the command interceptor module 141 routes the second command for simulation by the simulation module 150…”)
Bitar teaches determining whether the identified type matches the type of I/O commands indicated by the predetermined delay injection policy; and (Col 7 lines 63-67 – Col 8 lines 1-7 Bitar teaches to determine the match with various different types, like read, write, control, etc. “…The simulation module 150 implements, for simulated volumes, an interface of a real Volume (e.g., read, write, control, or the like), and optionally includes Sub-modules to simulate 65 particular types of commands or operations. For example, the simulation module 150 may include a write simulator 151 to simulate write operations to simulated Volume(s); a read simulator 152 to simulate read operations to simulated volume(s); a control simulator 153 to simulate control operations to simulated Volume(s); a query simulator 154 to simulate query operations to simulated Volume(s); an interrupts simulator 155 to simulate interrupts operations to simulated volume(s); or the like…”)
Bitar teaches in response to the identified type matching the type of I/O commands indicated by the predetermined delay injection policy, injecting the delay to the dispatch of the intercepted I/O command. (Col 8 lines 60-66 Bitar teaches the characteristics of the predetermined delay injection policy is determined based on characteristics “…In some embodiments, the latency characteristics 163, the error characteristics 165, the bandwidth characteristics 168, and/or the operations limit characteristics 170 may be automatically determined by the storage controller 130 and/or by the simulated Volume configurator 122, for example, based on properties of a real volume being simulated by the simulated Volume…”)

Regarding Claim 11 (substantially similar to Claim 5): Bitar, Simonson, Wang, and Gallant teach The system of Claim 8, wherein the predetermined delay injection policy further indicates: 
Bitar teaches injecting delays to dispatches of a predetermined number of I/O commands; and (Col 1 lines 44-48 Bitar teaches simulation of commands transferred to the simulation module, i.e. predetermined number of commands “…In some embodiments, the storage controller includes an interceptor module to intercept a command to access a Volume, and if the command is to access the one or more simulated Volumes, to transfer the command to the simulation module…”)
Bitar teaches a frequency at which the delays are to be injected to the dispatches of the predetermined number of I/O commands. (Col 8 lines 18-21 Bitar teaches the latency, i.e. delay to be statistically distributed, i.e. frequency “…In some embodiments, the latency may be substantially statistically distributed, for example, to simulate an average response time or to simulate an average latency value…”)

Regarding Claim 12 (substantially similar to Claim 6): Bitar, Simonson, Wang, and Gallant teach The system of Claim 11, wherein the injecting the delay to the dispatch of the intercepted 1/O command comprises: 
Bitar teaches determining whether to inject the delay to the dispatch of the intercepted I/O command by using a random algorithm. (Col 8 lines 10-15 Bitar teaches the use of a PRNG, i.e. random algorithm for determining latency “…The latency injector 161 may operate based on user-configurable latency characteristics 163 configured by the administrator using the simulated Volume configurator 122; and/or based on random or pseudo-random latency generated by the latency injector utilizing a Pseudo-Random Number Generator (PRNG) 162…”)

Regarding Claim 13 (substantially similar to Claim 1): A computer program product including a non-transitory computer readable medium having instructions stored thereon for simulating a slow storage disk, wherein the instructions, when executed on a device, cause the device to execute a method including: (Col 10 lines 51-60 Bitar teaches the computer product medium “…In some embodiments, the medium may be an electronic, magnetic, optical, electromagnetic, or semiconductor system (or apparatus or device). Some demonstrative examples of a computer-readable medium may include a semiconductor or Solid state memory, magnetic tape, a removable computer diskette, a random access memory (RAM), a read-only memory (ROM), a rigid magnetic disk, and an optical disk. Some demonstrative examples of optical disks include com pact disk-read only memory (CDROM), compact disk-read/ write (CD-R/W), and DVD…”)
Bitar teaches intercepting an input/output (I/O) command to a simulated volume; and (Fig. 2-elements 210/220 [shown above in Claim 1] Bitar teaches creating a volume managed by a storage controller, where the volume acts as a simulated storage disk and commands are intercepted when accessing the volume, i.e. input/output “CREATE SIMULATED VOLUME IN STORAGE CONTROLLER-210” and “ INTERCEPT A COMMAND TO ACCESS SIMULATED VOLUME-220”)
Bitar teaches simulating the slow storage disk with the simulated volume by injecting a delay (Col 8 lines 8-10 Bitar teaches to inject delay during the simulation “…The simulation module 150 may be associated with a latency injector 161, which may inject latency or delays into simulated operations of simulated Volumes…”)
Bitar teaches to a dispatch of the intercepted I/O command by delaying the dispatch of the intercepted I/O command to the simulated volume (Col 10 lines 26-30 Bitar teaches to simulate the execution of a command by injecting latency to delay the command “…In some embodiments, the method may include, for example, simulating execution of the command (block 240). This may optionally include, for example, injecting latency, injecting errors, taking into account bandwidth limits, taking into account operations limit, or the like…”)
Bitar teaches by a desired duration of delay indicated by a predetermined delay injection policy. (Col 8 lines 21-25 Bitar teaches setting the latency, i.e. delay, based on the operation being modeled, i.e. desired duration “…In other embodiments, latency may be modeled in accordance with a detailed model or algorithm, for example, taking into account delays that are dependent on particular write locations, seek time, transfer time, modeling the position of the disk head and/or the disk rotation speed, or the like…”)

Bitar teaches the use of a storage controller with a simulated volume for emulation of the delay (Col 2 lines 9-12) “storage controller includes a performance calculator to measure an effect of the simulated access to the one or more simulated Volumes on one or more system performance parameters.”
However, Bitar does not appear to explicitly disclose
storage disk
a controller of the storage disk via a storage network.

However, Simonson teaches storage disk (Abstract Simonson teaches delaying I/O request for a solid state drive, i.e. storage disk “…Methods and apparatuses for delaying execution of input/output (I/O) requests for solid state drives are contemplated…”)
Simonson teaches a controller of the storage disk via a storage network (Col 4 lines 65-67 – Col 5 lines 1-2 Simonson teaches a system controlling to delay to the SSD, i.e. storage disk and may contain additional storage, such as a USB drive, a flash card, or another type of SSD, i.e. storage network “…To illustrate in more detail how a system or an apparatus, such as system 100, may delay execution of I/O requests for SSDs, we turn now to FIG. 2. FIG. 2 shows an apparatus 210 for processing requests of an SSD. Apparatus 210 may comprise, e.g., a USB drive, a flash card, or another type of SSD…”)
Bitar and Simonson are analogous art because they are from the same field of endeavor, storage system management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulating the slow storage disk by injecting a delay as disclosed by Bitar by storage disk and a controller of the storage disk via a storage network as disclosed by Simonson.
One of ordinary skill in the art would have been motivated to make this modification in order to incorporate backwards compatibility with solid state drives and traditional hard drives by injecting delay times as discussed by Simonson in Col 1 lines 30-40 “…Platforms coupled with hard disk drives use a variety of different schemes to access data stored on the drives. Accessing data stored on a hard disk drive may comprise reading data from the drive or writing data to the drive. One scheme comprises accessing the data by using references to cylinders, heads, and sectors (CHS). Another scheme comprises access ing the data using logical block addresses (LBAS). For the purpose of backwards compatibility, SSDs often access data in the same manner as traditional hard disk drives. For example, a platform may access data for a SSD using logical block addressing…”

Bitar and Simonson does not appear to explicitly disclose
wherein the delay is injected within a software stack at a driver layer 

However, Wang teaches wherein the delay is injected within a software stack at a driver layer (Pg. 123 Section Latency Control right col ¶3 Wang teaches introducing extra idle time, i.e. injecting delay “…Our approach for emulating the interconnect latency is to generate an additional delay by spinning, i.e., by introducing an extra idle time for desired latency… the computation cycles spent on spin is acceptable because the desirable emulation targets of the interconnect latency emulation are at nanosecond or microsecond level (depending on the interconnect)…”
Continuing on pg. 123 right col ¶4 Wang teaches the delay is in the software stack and uses a driver library layer for selecting the driver layer “…Similar to the bandwidth control implementation, multiple layers in the software stack can be used for impacting the interconnect latency. Figure 3 summarizes advantages and disadvantages of each layer. For latency control of InniBand, because of the spin implementation simplicity, we choose the driver library layer…”)
Bitar, Simonson, and Wang are analogous art because they are from the same field of endeavor, storage system management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulating the slow storage disk by injecting a delay as disclosed by Bitar and Simonson by wherein the delay is injected within a software stack at a driver layer as disclosed by Wang.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the control of the bandwidth and latency in the emulation as discussed by Wang on pg. 122 right col ¶3 “…To enable the analysis of an application dependency on performance characteristics of the underlying interconnect, we aim to offer an emulation framework, called InterSense, with two performance knobs for changing the interconnect perceived bandwidth and latency. In the paper, we discuss challenges for implementing the low-overhead emulation for high-speed interconnects and for decoupling latency and bandwidth emulations. We evaluate the emulator accuracy with popular OSU MPI benchmark…”

Bitar, Simonson, and Wang does not appear to explicitly disclose
that forwards a package encapsulating the I/O command to 

However, Gallant teaches that forwards a package encapsulating the I/O command to ([0096] Gallant teaches package encapsulating of the command packet “…Target Driver Filter. The operation of the target driver filter 160 is described with respect to the processing of a type of block command packet, known as an iSCSI encapsulation packet 180 (sometimes referred to as " command packet") that includes a SCSI command, to generate an IOB 182. To elaborate, the command packet 180 is a packet that encapsulates a SCSI block command and other information, is received at one of the Ethernet cards 44A-44D, and processed by the Ethernet hardware driver 108, TCP/IP protocol processor 110, and iSCSI protocol processor 140 prior to being provided to the target driver filter 160…”)
Bitar, Simonson, Wang, and Gallant are analogous art because they are from the same field of endeavor, storage system management.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulating the slow storage disk by injecting a delay as disclosed by Bitar and Simonson by that forwards a package encapsulating the I/O command to as disclosed by Wang.
One of ordinary skill in the art would have been motivated to make this modification in order to allow different volumes to be able to understand the commands as discussed in the abstract of Gallant “…The invention is directed to a primary data storage system for use in a computer network in which a network allows user computers to transfer data to/from the primary data storage system. In one embodiment, the primary data storage system allows an administrator of the computer network to define two or more volumes on the primary data storage system and define quality of service goals for each volume…”

Regarding Claim 14 (substantially similar to Claim 2): Bitar, Simonson, Wang, and Gallant teach The computer program product of Claim 13, wherein the predetermined delay injection policy indicates at least one of the following: 
Simonson teaches storage disks for which the predetermined delay injection policy is to be used and (Abstract of Simonson teaches calculating the delay based on the type of drive, i.e. storage disk for which … is to be used “…Calculating the amounts of time and delaying the responses by the amounts of time may allow the Solid State drives to emulate the responses of various types of hard disk drives…”)
Bitar teaches a type of I/O commands for which the predetermined delay injection policy is to be used. (Col 5 lines 48-53 Bitar teaches commands are modified with latency injection, i.e. delay “…the commands that are used to set-up (e.g., to create and remove) Volumes, as well as the commands indicating operations issued to Volumes, are augmented or modified in order to support or to specify a simulated Volume, optionally utilizing latency injection and error injection…”)

Regarding Claim 15 (substantially similar to Claim 3): Bitar, Simonson, Wang, and Gallant teach The computer program product of Claim 14, wherein if the predetermined delay injection policy indicates the storage disks for which the predetermined delay injection policy is to be used, the injecting the delay to the dispatch of the intercepted I/O command comprises: 
Simonson teaches identifying the storage disk to which the intercepted I/O command is to be dispatched; (Col 6 lines 34-43 Simonson teaches determining the different in delay of the hard drive, i.e. storage disk and the apparatus allowing for emulation by adjusting the delay, i.e. dispatch of the command “…To address the differences of delay in operation of hard disk drives versus apparatus 210, apparatus 210 may also comprise a calculation module 234 and a delay module 236. Calculation module 234 and delay module 236 may allow apparatus 210 to emulate the response of a hard disk drive. For example, calculation module 234 and delay module 236 may allow apparatus 210 to respond similar to a hard disk drive instead of a faster SSD drive, allowing the time-sensitive applications of computing system 205 to execute properly…”)
Simonson teaches determining whether the storage disk to which the intercepted I/O command is to be dispatched matches one of the storage disks indicated by the predetermined delay injection policy; and (Col 6 lines 44-54 Simonson teaches to retrieve coded instructions to calculate the delay, i.e. storage disk which matches the predetermined delay injection policy “…To emulate the delays associated with seek times of a hard disk drive, processor 240 may retrieve coded instructions from calculation module 234 and place the instructions in memory 250 for processing. The coded instructions from calculation module 234 may allow processor 240 to calculate a synthetic delay based on characteristics of the requests for accesses to data of solid state memory 260. The characteristics may comprise a variety of factors, which may include a comparison of the types of the requests, the amount of transfer of data to be transferred for each request, and the physical locations of the data to be accessed by the requests…”)
Simonson teaches in response to the storage disk to which the intercepted I/O command is to be dispatched matching one of the storage disks indicated by the predetermined delay injection policy, injecting the delay to the dispatch of the intercepted I/O command. (Col 6 lines 60-67 – Col 7 lines 1-3 Simonson teaches determining the delay to emulate the storage disk “…Calculation module 234 may allow processor 240 to examine the characteristics of the requests from computing system 205 and determine a delay corresponding to differences of the characteristics. For example, calculation module 234 may allow processor 240 determine an amount of time for a synthetic delay, which may be in addition to latency of storage/retrieval module 232. The amount of time may correspond to the period that elapses between computing system 205 issuing a read/write request to apparatus 210 and the time that apparatus 210 responds, so that apparatus 210 may simulate or emulate the seek time of a hard disk drive…”)

Regarding Claim 16 (substantially similar to Claim 4): Bitar, Simonson, Wang, and Gallant teach The computer program product of Claim 14, wherein if the predetermined delay injection policy indicates the type of I/O commands for which the predetermined delay injection policy is to be used, the injecting the delay to the dispatch of the intercepted I/O command comprises: 
Bitar teaches identifying a type of the intercepted I/O command; (Col 7 lines 58-62 Bitar teaches determines the second command is intercepted “…the command interceptor module 141 determines that the second command is intended to be executed by a simulated volume, and thus the command interceptor module 141 routes the second command for simulation by the simulation module 150…”)
Bitar teaches determining whether the identified type matches the type of I/O commands indicated by the predetermined delay injection policy; and (Col 7 lines 63-67 – Col 8 lines 1-7 Bitar teaches to determine the match with various different types, like read, write, control, etc. “…The simulation module 150 implements, for simulated volumes, an interface of a real Volume (e.g., read, write, control, or the like), and optionally includes Sub-modules to simulate 65 particular types of commands or operations. For example, the simulation module 150 may include a write simulator 151 to simulate write operations to simulated Volume(s); a read simulator 152 to simulate read operations to simulated volume(s); a control simulator 153 to simulate control operations to simulated Volume(s); a query simulator 154 to simulate query operations to simulated Volume(s); an interrupts simulator 155 to simulate interrupts operations to simulated volume(s); or the like…”)
Bitar teaches in response to the identified type matching the type of I/O commands indicated by the predetermined delay injection policy, injecting the delay to the dispatch of the intercepted I/O command. (Col 8 lines 60-66 Bitar teaches the characteristics of the predetermined delay injection policy is determined based on characteristics “…In some embodiments, the latency characteristics 163, the error characteristics 165, the bandwidth characteristics 168, and/or the operations limit characteristics 170 may be automatically determined by the storage controller 130 and/or by the simulated Volume configurator 122, for example, based on properties of a real volume being simulated by the simulated Volume…”)

Regarding Claim 17 (substantially similar to Claim 5): Bitar, Simonson, Wang, and Gallant teach The computer program product of Claim 14, wherein the predetermined delay injection policy further indicates: 
Bitar teaches injecting delays to dispatches of a predetermined number of I/O commands; and (Col 1 lines 44-48 Bitar teaches simulation of commands transferred to the simulation module, i.e. predetermined number of commands “…In some embodiments, the storage controller includes an interceptor module to intercept a command to access a Volume, and if the command is to access the one or more simulated Volumes, to transfer the command to the simulation module…”)
Bitar teaches a frequency at which the delays are to be injected to the dispatches of the predetermined number of I/O commands. (Col 8 lines 18-21 Bitar teaches the latency, i.e. delay to be statistically distributed, i.e. frequency “…In some embodiments, the latency may be substantially statistically distributed, for example, to simulate an average response time or to simulate an average latency value…”)

Regarding Claim 18 (substantially similar to Claim 6): Bitar, Simonson, Wang, and Gallant teach The computer program product of Claim 17, wherein the injecting the delay to the dispatch of the intercepted 1/O command comprises: 
Bitar teaches determining whether to inject the delay to the dispatch of the intercepted I/O command by using a random algorithm. (Col 8 lines 10-15 Bitar teaches the use of a PRNG, i.e. random algorithm for determining latency “…The latency injector 161 may operate based on user-configurable latency characteristics 163 configured by the administrator using the simulated Volume configurator 122; and/or based on random or pseudo-random latency generated by the latency injector utilizing a Pseudo-Random Number Generator (PRNG) 162…”)

Regarding Claim 19: Bitar, Simonson, Wang, and Gallant teach The method of claim 1, wherein injecting the delay to the dispatch of the intercepted 1/O command based on the predetermined delay injection policy further comprises: 
Simonson teaches applying a timer with respect to the intercepted I/O command; and (Col 7 lines 26-28 Simonson teaches a discrete timer incrementing in steps“…calculation module 234 may calculate delay values that are not continuous, such as by generating a set often amounts of delay that vary in ten percent increments…”)
Simonson teaches setting a timeout value of the timer to the desired duration of delay. (Col 7 lines 28-30 Simonson teaches a delay limit is set, i.e. timeout value “…increasing from Zero delay to a delay limit based on the characteristics of the requests…)

Regarding Claim 20: Bitar, Simonson, Wang, and Gallant teach The method of claim 1, wherein injecting the delay to the dispatch of the intercepted 1/O command based on the predetermined delay injection policy further comprises: 
Simonson teaches adding the intercepted I/O command to a pending list; (Col 4 lines 46-51 Simonson teaches placing an I/O command in a queue, i.e. pending list “…For example, an embodiment may place a series of I/O requests in a queue, reorder the requests to place requests with the closest LBAs together, and execute the reordered I/O requests. Such command queuing may work in conjunction with apparatuses of system 100 used to delay I/O requests for SSDS…”)
Simonson teaches recording a time at which the intercepted I/O command is added to the pending list; and (Simonson teaches adding the requests, i.e. commands to a queue, i.e. pending list, where the request will be delayed from the time at which the request is added Col 8 lines 9-20 “…After responding to the read/write requests (elements 335 and 340), or otherwise responding to the request (element 345), an SSD may determine whether any additional requests remain in a queue of the SSD (element 350). If additional requests remain, the SSD may immediately start processing them (element 310). If no additional requests are pending, the SSD may enter a wait state until one or more requests appear in the queue (element 355). The SSD may continue the process of determining the physical characteristics of current requests (element 315) and calculating synthetic delays based on the physical characteristics of the current and prior requests (element 320)…”)
Simonson teaches periodically checking the pending list at a predetermined interval equal to the desired duration of delay. (Col 7 lines 4-13 Simonson teaches a delay of the requests using a loop, i.e. periodically checking “…Once processor 240 determines an amount of time for a delay of a set of requests, delay module 236 may allow processor 240 to delay processing of one of the requests for the determined amount of time. For example, delay module 236 may comprise a delay loop that stalls processor 240 for the determined amount of time, before passing control back to storage/retrieval module 232. Upon receiving the request after the delay, storage/retrieval module 232 may immediately process the request, storing the results of the request in output buffer 220…”)

Regarding Claim 21: Bitar, Simonson, Wang, and Gallant teach The method according to claim 1, further comprising: 
Simonson teaches determining the desired duration of delay based at least in part on a type of the storage disk. (Col 4 lines 46-51 Simonson teaches the emulation is based on various type of disks, i.e. determining type of the storage disk “…The embodiments may then delay responses by the Solid state drive to the requests. Calculating the amounts of time and delaying the responses by the amounts of time may allow the solid state drives to emulate the responses of various types of hard disk drives…”)

Regarding Claim 22: Bitar, Simonson, Wang, and Gallant teach The method according to claim 1, 
Bitar teaches wherein delaying the dispatch of the intercepted I/O command extends an amount of time used for dispatching the I/O request to the storage disk. (Col 8 lines 39-49 Bitar teaches a bandwidth limit simulator to delaying the dispatch of commands for a pre-defined amount of time “…Optionally, the simulation module 150 may be associated with a bandwidth limit simulator 167, for example, to limit the number of requests that are to be serviced by the simulated volume during a pre-defined time period, and/or to limit the size (e.g., in bytes) of data provided by the simulated Volume (or received by the simulated volume) during a pre-defined time period, thereby simulating a bandwidth limit of a real volume. The bandwidth limit simulator 167 may operate based on user-configurable bandwidth characteristics 168 configured by the administrator using the simulated Volume configurator 122…”)

Regarding Claim 23: Bitar, Simonson, Wang, and Gallant teach The method according to claim 1, 
Gallant teaches wherein the controller parses the received package and translates it into an I/O command recognizable to the storage disk. ([0071] Gallant teaches the use of a parser to pass and reply to any message allowing for translation “…The Web protocol processor 112 is used when the administrator computer 34 is employing a browser to interact with the management stack of the primary data storage system 28. The Web protocol processor 112 includes a Hyper Text Transport Protocol (HTTP) daemon that receives a message (e.g., an administrator command packet) and processes the message by passing the message on to the JSON parser 116. Subsequently, the daemon is informed by the JSON parser 116 of any reply to the message and passes the reply (Web pages etc.) on up to the TCP/IP protocol processor 110 for further processing…”)

Conclusion
Claims 1-23 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127